Judgment unanimously affirmed without costs. Memorandum: Petitioner appeals from a judgment dismissing his CPLR article 78 petition challenging a determination of the Department of Social Services suspending petitioner’s Home Relief and Medicaid benefits for 180 days as a consequence of petitioner’s failure to attend a work experience interview. Petitioner contends that the public assistance of a "recipient” may not be suspended as a consequence of his failure, while still an "applicant” for such assistance, to comply with such requirement. There is no merit to that contention. Social Services Law § 131 (5) provides, "No assistance or care shall be given to an employable applicant for or recipient of home relief who has failed to comply with the requirements of title nine-B of article five * * * of this chapter.” Title 9-B of article 5 of the Social Services Law governs the "Job Opportunities and Basic Skills Training Program.” It requires the agency to make assessments of the employability, and plans for the employment, of a Home Relief participant (see, Social Services Law § 335-a [1], [2] [a]; [4]) and permits the agency to establish a work experience program (see, Social Services Law § 336 [1] [g]; § 336-c). "Participant” is expressly defined to mean "an applicant [for] or recipient of” Home Relief (Social Services Law § 330 [4]). Thus, the agency may suspend the benefits of an applicant for Home Relief who fails to attend a work experience interview (see, Social Services Law § 131 [5]). (Appeal from Judgment of Supreme Court, Jefferson County, Gilbert, J.—CPLR art 78.) Present—Denman, P. J., Green, Doerr, Balio and Fallon, JJ.